Citation Nr: 1038251	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

S. Gorham, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Due to the severity of his disability, the Veteran was unable to 
attend a hearing with the undersigned in October 2009; however, 
the Veteran's representative provided testimony on the Veteran's 
behalf.  A transcript of the hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently receiving SMC on account of one service-
connected disability rated at 100 percent disabling, with another 
rated at 60 percent or more. He is currently seeking SMC based on 
the need for aid and attendance.

Service connection is currently in effect for chronic obstructive 
pulmonary disease (COPD) with chronic bronchitis, bilateral 
hearing loss, tendonitis and bursitis of the right and left 
shoulder, constipation, tinnitus, status post hemorrhoidectomy 
and a low back condition.

The Veteran has two significant nonservice-connected disabilities 
as well, namely dementia and posttraumatic stress disorder 
(PTSD).
The Veteran was afforded a VA aid and attendance examination in 
January 2006.  The examiner described the severe effects of many 
of the Veteran's service-connected disabilities on his daily 
living, but also indicated that the Veteran's dementia was 
severely disabling, requiring that he receive 24-hour care.  

The Veteran subsequently submitted a December 2009 Aid and 
Attendance examination report, in which the examiner indicated 
that the Veteran is in need of aid and attendance of another 
person, but listed both service-connected and non service-
connected conditions under the section labeled "diagnosis."

The law provides that special monthly compensation is payable to 
a person who is permanently bedridden or so helpless as a result 
of service-connected disability that he is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (2009).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him or 
herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed him or 
herself through loss of coordination of the upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  38 
C.F.R. § 3.352(a) (2009).

Unfortunately, the above-cited examiners did not distinguish 
between service-connected and nonservice-connected disabilities 
in rendering their opinions.  Once VA undertakes the effort to 
provide an examination when developing a claim, VA must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  A remand is therefore required to obtain an adequate 
opinion.

Additionally, the Veteran's VA treatment records should be 
updated as it appears that there may be outstanding records 
located at the Northampton VA Medical Center and Springfield VA 
outpatient clinic.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all outstanding VA treatment 
records, including any that may exist at the 
Northampton VA Medical Center dated after 
September 2005 and the Springfield VA 
outpatient clinic dated after January 2007.  
Associate all records with the claims 
folder.

2.  After all treatment records have been 
obtained, request a supplemental opinion 
from the examiner who conducted the December 
2009 aid and attendance examination.  If the 
examiner is not available, obtain an opinion 
from another medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such examination 
should be scheduled.  However, the Veteran 
should not be required to report for another 
examination as a matter of course, if it is 
not found to be necessary.  The claims 
folder must be made available to and 
reviewed by the examiner.  Also, provide the 
examiner a list of service- connected 
disabilities.

The examiner should provide an opinion as to 
whether, based solely on the Veteran's 
service-connected disabilities, and without 
regard to any nonservice- connected 
disabilities, the Veteran is in need of the 
regular aid and attendance of another 
person.  The examiner should provide a 
rationale for the opinion.

3.  When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



